Citation Nr: 0525718
Decision Date: 09/20/05	Archive Date: 01/12/06

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  95-28 581	)	DATE OCT 31 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


ORDER

The following correction is made in a September 20, 2005, decision issued by the Board in this case:
On page 10, last paragraph, line 1, the phrase, From October 1, 2005 is corrected to read, From October 1, 1995.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans Appeals
  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
? Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
MAR 2005 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 839-7727), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
MAR 2005 (RS) 	 4597	Page 2	

Citation Nr: 0525718	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  95-28 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

What evaluation is warranted from October 1, 1995, for post-
operative residuals of a left radical nephrectomy?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
September 1961.

This appeal comes before the Board of Veterans' Appeals 
(Board) originally from a rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In a February 1995 
rating decision, the RO granted service connection for 
residuals of a left radical nephrectomy.  The kidney was 
removed due to cancer.  Under VA regulations, cancer in the 
genitourinary system, including the kidneys, is to be rated 
at 100 percent.  38 C.F.R. § 4.115(b), Diagnostic Code 7528 
(2004).  Hence, the RO assigned a disability rating of 100 
percent, effective April 18, 1994. 

Following cessation of cancer treatment, if there is no 
reoccurrence or metastasis, the 100 percent rating may be 
reduced to a lower rating for the residuals, which are to be 
rated as voiding dysfunction or renal dysfunction, whichever 
is predominant.  Id.  

In an April 1995 rating decision, the RO proposed to reduce 
the rating for residuals of the left nephrectomy to 30 
percent.  In a July 1995 rating decision, the RO reduced the 
rating to 30 percent effective October 1, 1995.  The veteran 
appealed.  

The case was certified to the Board by the St. Louis, 
Missouri RO, and it has been the subject of a Board remands 
in 1999 and 2003.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Resolving reasonable doubt in the veteran's 
favor, since October 1, 1995, his post-operative 
residuals of a left radical nephrectomy have been 
manifested by a definite decrease in kidney 
function.  


CONCLUSION OF LAW

Since October 1, 1995, the criteria for a 60 percent rating 
for post-operative residuals of a left radical nephrectomy 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.115a, 4.115b, 
Diagnostic Code 7500 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Over the course of multiple written 
communications, to include supplemental statements of the 
case, sent to the veteran in May 1994, July 1995, August 
1995, March 1997, February 1998, February 2004, May 2004, and 
May 2005, VA essentially fulfilled the requirements set forth 
under 38 U.S.C.A. § 5103(a), including the duty to inform the 
veteran to submit all pertinent evidence in his possession.  
Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development, 
to include multiple VA examinations.  Hence, the Board finds 
that VA has fulfilled its duties under the VCAA.

The United States Court of Appeal for Veterans Claims (Court) 
has held that a claimant is entitled to VCAA notice prior to 
initial adjudication of the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  In this case, VA issued most of 
the communications that fulfilled VCAA notice requirements 
after the adverse rating decision of April 1995.  The Court 
explained in Pelegrini, however, that failure of an agency of 
original jurisdiction (AOJ) (in this case, the RO) to give a 
claimant the notices required under the VCAA prior to an 
initial unfavorable adjudication of the claim does not 
require the remedy of voiding the AOJ action.  Rather, it is 
sufficient remedy for the Board to remand the case to the AOJ 
to provide the required notice, and for VA to follow proper 
processes in subsequent actions.  Id.

In this case, VA completed its duty to provide the required 
notice by May 2005.  During the long course of this appeal 
the appellant has had ample time to present evidence in 
support of his claim.  Any lack of full notice prior to the 
initial decision has been corrected, and any error as to when 
notice was provided is harmless.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) (Subsequent notice is sufficient 
provided that the veteran was provided a meaningful 
opportunity to participate in the processing of his claim by 
VA).

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Evaluation of Residuals of Left Nephrectomy

In July 1995, after completion of cancer treatment, the RO 
reduced the rating for left nephrectomy residuals from 100 
percent to 30 percent.  The veteran has appealed for a post-
treatment rating higher than 30 percent.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  

VA medical records reflect that a computerized tomography 
scan performed in April 1994 revealed a mass in the veteran's 
left kidney.  Surgeons removed the kidney in April 1994.  A 
May 1994 pathology report confirmed that the mass in the 
kidney was cancerous.

There is a minimum rating of 30 percent for the removal of 
one kidney.  38 C.F.R. § 4.115b, Diagnostic Code 7500.  
Residuals of removal of one kidney may also be evaluated as 
renal dysfunction if there is nephritis, infection, or 
pathology of the other kidney.  Id.

Medical records show that over the years following the left 
nephrectomy, the veteran has had renal dysfunction in his 
right kidney.  The rating schedule provides the following 
criteria for ratings of 30 percent or higher for renal 
dysfunction:

Requiring regular dialysis, or precluding 
more than sedentary activity from one of 
the following: persistent edema and 
albuminuria; or, BUN more than 80mg%; or, 
creatinine more than 8mg%; or, markedly 
decreased function of kidney or other 
organ systems, especially cardiovascular  
....................................... 100 percent

Persistent edema and albuminuria with BUN 
40 to 80mg%; or, creatinine 4 to 8mg%; 
or, generalized poor health characterized 
by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion  
............ 80 percent

Constant albuminuria with some edema; or, 
definite decrease in kidney function; or, 
hypertension at least 40 percent 
disabling under diagnostic code 7101
   ..................................................... 60 percent

Albumin constant or recurring with 
hyaline and granular casts or red blood 
cells; or, transient or slight edema or 
hypertension at least 10 percent 
disabling under diagnostic code 7101  
..................................... 30 
percent

38 C.F.R. § 4.115a.

Under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2004), 
hypertension is 40 percent disabling if the diastolic 
pressure is predominantly 120 or more.

On VA examination in March 1995, the veteran's incision was 
well healed.  In April 1995, a CT scan showed an area of 
increased attenuation in the right kidney.  The area was felt 
to be most consistent with hemorrhage into a cyst, and was 
thought not to constitute evidence of a tumor in the right 
kidney.  

On VA examination in July 1995, the examiner found "a 
degree" of renal insufficiency, with creatinine of 1.5 
mg/dL.

VA examination and treatment records contain laboratory test 
results regarding factors relevant to the rating criteria for 
renal dysfunction.  From July 1995 through September 2003, 
blood urea nitrogen (BUN) ranged from 23 to 31 mg/dL.  More 
recently, tests have shown higher BUN, with readings of 28 in 
March 2004, 42 in July 2004, 39 in August 2004, and 45 in 
April 2005.  From July 1995 through April 2005, creatinine 
ranged from 1.3 to 2.2 mg/dL, and albumin was consistently 
within normal limits ranging from 3.4 to 4.2 g/dL.

A February 1997 treatment note from an Army hospital reflects 
that the veteran had borderline renal insufficiency.  The 
impression was elevated creatinine secondary to hyperkalemia 
caused by Lasix.  His diastolic blood pressure readings were 
not predominately 120 or greater.   

On VA examination in April 1997, the pertinent diagnoses were 
mild renal insufficiency, hyperkalemia, borderline 
hypertension, and right kidney cysts.  

In November 1998, the veteran had a hearing before the 
undersigned Veterans Law Judge in Washington, D.C..  The 
veteran reported that he had been in generally poor health 
since the removal of his left kidney.  He related that he 
felt chronically out of breath and lacking in energy.  He 
stated that his sleep was irregular, with frequent 
interruptions.  He related that he was limited in walking, 
and lacked strength in his right leg.  He stated that 
physicians had recommended a restricted diet because his 
remaining kidney could not process normal levels of 
potassium.  He indicated that he was on medication for 
hypertension and for urinary problems, and that he had 
intermittently been prescribed medication to control his 
potassium level.  He reported that his diastolic blood 
pressure was predominantly in the 80s, although it sometimes 
was higher.

VA outpatient treatment notes from 1999 through 2005 show a 
continuing diagnosis of renal insufficiency due to having 
only one kidney.  Laboratory tests were performed, and 
medication was provided.  These consistently show normal 
albumin levels and a diastolic pressure reading that was less 
than 120.  

A May 2001 ultrasound revealed two small cysts involving the 
upper pole of the right kidney.  The right kidney was 
normally sized, and it had normal resistive indicies.

On VA genitourinary examination in November 2001, the veteran 
reported continued lethargy and weakness.  He denied 
anorexia.  He indicated that he had gained ten pounds over 
the preceding year.  The examiner found that the veteran had 
renal insufficiency and resulting discomfort.

VA treatment notes from 2003 to 2005 contain findings of 
hematuria, as well as ongoing assessments of renal 
insufficiency, described as chronic kidney disease.  In 
January 2003, a physician found that the veteran had mild 
hematuria, but that his renal function had been fairly stable 
over the preceding two years.  In March 2004, the veteran 
reported occasional slight swelling in his legs, but no such 
swelling was found on examination.  In August 2004, a 
physician noted that the veteran had proteinuria.  Ongoing 
proteinuria was noted in January through April 2005.  In 
April 2005, an examiner noted that the veteran's renal 
functioning had been worsening over the preceding year.

Based on the foregoing the Board concludes that the veteran 
does not show evidence of constant albuminuria with some 
edema.  He does not show a diastolic blood pressure reading 
that is predominately 120 or more.  Moreover, the veteran's 
disability has been described as stable.  Further, there is 
no evidence that his disorder is manifested by persistent 
edema and albuminuria ranging from BUN 40 to 80mg%; or, 
creatinine 4 to 8mg%; or, by objective signs of generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion  Hence, the veteran 
clearly does not meet either two of the possible criteria for 
a 60 percent rating.  He also does not objectively meet any 
of the criteria for an 80 percent rating.  

Still, the question remains whether the appellant shows signs 
of a definite decrease in kidney function.  Favoring such a 
finding is the fact that creatinine levels were consistently 
elevated throughout the appellate period.  Further, the 
veteran consistently showed evidence of hyperkalemia.  Given 
the fact that the kidneys normally excrete excess potassium 
from the body, and hence, the fact that hyperkalemia is 
caused by disorders that reduce the kidneys' ability to 
excrete potassium, the Board finds that there is a definite 
decrease in kidney function. Hence, after resolving 
reasonable doubt in the appellant's favor a 60 percent rating 
is in order for the term since October 1, 1995. 

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2004).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  After the 1994 left nephrectomy, the veteran has not 
required frequent hospitalizations for this disorder.  The 
veteran has not held employment in recent years, but the 
evidence does not indicate that his renal impairment, by 
itself, markedly interferes with his potential for 
employment.  The Board finds that there are no exceptional 
factors that render application of the regular schedular 
criteria impractical.  There is, therefore, no basis for 
referral of the case to the appropriate official for 
consideration of an extraschedular rating.


ORDER

From October 1, 2005, entitlement to a 60 percent evaluation 
for post-operative residuals of a left radical nephrectomy is 
granted, subject to the laws and regulations controlling the 
disbursement of monetary benefits.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs




